Citation Nr: 0008545	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
separation.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to service connection for a 
left shoulder separation.



FINDINGS OF FACT

1.  The veteran was released from active duty in June 1997.

2.  A December 1997 x-ray report revealed an 
acromioclavicular separation of the left shoulder. 

3.  The veteran reported that he injured his left shoulder 
during service. 

4.  A December 1997 VA examiner noted an assessment of "one 
year out from left shoulder separation."



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder separation is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon VA examination dated in December 1997, the veteran 
reported that he had injured his left shoulder during service 
when he crashed his mountain bike into a tree.  He reported 
that he was diagnosed with a left shoulder separation at the 
time and treated conservatively.  Upon physical examination, 
full range of active and passive motion was noted.  The 
examiner noted the veteran did have a noticeable step-off 
where he probably had at least a grade II acromioclavicular 
separation on the left shoulder, which persisted.  The 
examiner noted an assessment of one year out from left 
shoulder separation.  The examiner also noted that the 
veteran was currently functioning well but it was possible 
that he would have an accelerated arthritis condition down 
the road.  It was also noted the he could possible have 
problems with impingement secondary to the altered 
biomechanics with which he currently used his arm.  X-ray 
examination revealed an impression of an acromioclavicular 
separation and coracoclavicular ligament calcification.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The record reflects that x-ray examination of the left 
shoulder dated in December 1997 showed an acromioclavicular 
separation.  The record further reflects that the veteran was 
discharged from service less than a year earlier, in June 
1997, and reported injuring his left shoulder when his 
mountain bike crashed into a tree.  Additionally, the 
December 1997 VA examination reflected an assessment of one 
year out from left shoulder separation. 



ORDER

The claim of entitlement to service connection for a left 
shoulder separation is well grounded.  To this extent only, 
the appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
left shoulder separation is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Further review of the record reflects that the veteran's 
service medical records have not been located and associated 
with the claims folder.  A December 1997 RO memorandum 
reflects that the veteran's service medical records had been 
enroute from "SMRC" since September 25, 1997.  Copies of 
electronic mail messages dated in December 1997 and contained 
in the record reflect that the RO requested the veteran's 
service medical records from "VAVBASTL" and received a 
response to the effect that there was no record at "RMC."  
The record reflects that the RO made several attempts to 
obtain the veteran's service medical records from the 
National Personnel Records Center (NPRC).  The Board notes in 
June 1998, the RO received an undated response to a request 
for information reflecting a handwritten notation stating 
"sent to VAMC 4/29/98."  A record from the NPRC dated in 
June 1998 reflects that no records for the veteran were 
retired to NPRC.  

Additionally, in a July 1998 statement, the veteran reported 
that at the end of his active service on June 24, 1997, he 
turned over all records, including medical records, to 
"PSD" at Point Loma Naval Submarine Base in San Diego, 
California.  In March 1999, the RO requested the veteran's 
service medical records from the PSD facility.  The record 
does not reflect a response from PSD.

In light of the aforementioned, the Board finds that 
additional development of the record is warranted in order to 
fulfill VA's duty to assist the veteran in the development of 
his claim.  Accordingly, this case is REMANDED to the RO for 
the following action:

The RO should contact "SMRC" and make 
every attempt to determine where the 
veteran's service medical records may 
have been sent in 1997.  The RO should 
also request "SMRC" to conduct a full 
search of their location for the 
veteran's service medical records.  The 
RO should contact "PSD" Point Loma once 
again and request any and all information 
regarding the location of the veteran's 
service medical records.  Inquiries 
should also be made to any VA medical 
centers in the area in the event the 
veteran's records were inadvertently sent 
to that location.  Finally, the RO should 
contact NPRC and request another search 
be conducted to try to locate the 
veteran's service medical records.  

The veteran and his representative should be given the 
opportunity to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

When the aforementioned development is completed to the 
extent possible, the RO should review the record and 
readjudicate the issue on appeal.  If the benefit sought on 
appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case with 
regard to the additional development and afforded the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals





 


- 7 -


